UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1417


In Re:   FRANK YAMBO,

                Petitioner.




                 On Petition for Writ of Mandamus.


Submitted:   June 23, 2016                  Decided:   June 28, 2016


Before MOTZ, KING, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Frank Yambo, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Frank Yambo petitions for a writ of mandamus seeking an order

directing the Southern Correctional Institution to provide him

with a Halal diet.    We conclude that Yambo is not entitled to

mandamus relief.

     Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.       Kerr v. U.S. Dist. Court, 426

U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).    Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).

     Yambo has not shown he has a clear right to the relief sought.

Accordingly, we deny the petition for writ of mandamus.          We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                    PETITION DENIED




                                  2